 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 United Association of Journeymen and                   Case No.: 2:19-cv-00431-JAD-DJA
   Apprentices of the Plumbing & Pipe Fitting
 4 Industry of the United States and Canada,
   Local 525 Las Vegas, Nevada AFL-CIO,
 5
          Plaintiff
 6                                                        Order Granting Motion to Compel
   v.                                                        Arbitration & Staying Case
 7
   Bombard Mechanical, LLC,
 8                                                                   [ECF No. 22]
          Defendant
 9

10         Plaintiff United Association of Journeymen and Apprentices of the Plumbing & Pipe

11 Fitting Industry of the United States and Canada, Local 525 Las Vegas, Nevada AFL-CIO (Local

12 525) moves to compel arbitration with defendant Bombard Mechanical, LLC under the Master

13 Labor Agreement (MLA) between Local 525 and Bombard’s employer association, the

14 Mechanical Contractors Association of Las Vegas (MCA). Bombard argues that because the

15 parties previously submitted the subject of the dispute—Computer Assisted Drawing (CAD)—

16 for a binding decision and CAD is not covered by the MLA, the parties did not stipulate to

17 arbitrate it. But because the MLA’s broad arbitration clause encompasses all disputes between

18 Local 525 and Bombard, and the sole exception for jurisdictional disputes does not apply, I grant

19 Local 525’s motion to compel arbitration and stay this action pending arbitration.

20                                           Background

21         Local 525 is a labor organization that represents Bombard’s employees. Local 525,

22 MCA, and Bombard are parties to an MLA effective October 1, 2016, through September 30,

23
 1 2020. 1 The MLA includes a grievance and arbitration procedure that requires submission of a

 2 grievance, referral to a Joint Labor Management Board, mediation, and binding arbitration. 2

 3 The procedure applies to “[a]ny dispute (excluding jurisdictional disputes) arising during the

 4 term of this Agreement as to the rights and obligations of the Union, employees, or employers.” 3

 5             Local 525, MCA, and Bombard have a long-running dispute about whether the MLA

 6 applies to CAD work. In 2011, Local 525’s national organization declared that “computer aided

 7 drafting and/or hand detail drawing for plumbing” fell under its jurisdiction. 4 During 2013 MLA

 8 negotiations, Local 525 included coverage of CAD work in its final offer. 5 Local 525 and the

 9 MCA then submitted their final offers to the Industrial Relations Council for the Plumbing and

10 Pipe Fitting Industry (IRC) for a binding decision. 6 The IRC ultimately denied Local 525’s

11 “request to add CAD language.” 7

12             Undeterred, Local 525 submitted a grievance complaining that Bombard violated the

13 MLA by, among other things, sub-contracting CAD work to a non-union contractor. 8 The MCA

14 and Bombard responded by refusing to participate in the grievance process and stating that Local

15 525’s grievance violated federal law. 9 The dispute instead moved to the National Labor

16

17

18   1
         ECF No. 22-1.
     2
         Id. at 13.
19
     3
         Id.
20   4
         ECF No. 22-5.
     5
21       ECF No. 26-7 at 38.
     6
         Id. at 68.
22   7
         ECF No. 26-3 at 17.
23   8
         ECF No. 22-2.
     9
         ECF No. 22-3.

                                                     2
 1 Relations Board (NLRB), where Bombard and Local 525 lodged charges against each other. 10

 2 Local 525 withdrew its charges. 11 The NLRB denied Bombard’s charges, reasoning that

 3 Bombard had used Local 525 members to perform CAD work substantially related to Local

 4 525’s work “clearly encompassed by the MLA.” 12 The NLRB further found that “the evidence

 5 is insufficient to establish that” (1) Local 525 “clearly and unmistakably waived its right to seek

 6 the inclusion of CAD work in the MLA” and (2) Local 525 “did not have a legitimate work

 7 preservation claim related to CAD Work . . . .” 13 Bombard requested reconsideration after denial

 8 of its appeal, but the NLRB denied the request after Bombard filed its opposition to Local 525’s

 9 motion in this proceeding. 14

10              While the NLRB proceedings were ongoing, Local 525 filed this action to compel

11 Bombard to arbitrate the CAD-dispute. 15 Bombard filed counterclaims. 16 Local 525 now moves

12 to compel arbitration and stay Bombard’s counterclaims. 17 Bombard opposes and requests a stay

13 pending the proceedings before the NLRB. 18 I deny Bombard’s request for a stay as moot

14 because the NLRB denied its request for reconsideration. 19 I grant Local 525’s motion to

15 compel arbitration and stay this action because this dispute is arbitrable.

16

17   10
          ECF No. 22 at 7.
18   11
          Id.
     12
          ECF No. 22-7 at 3.
19
     13
          Id.
20   14
          ECF No. 27-3.
     15
21        ECF No. 1.
     16
          ECF No. 14.
22   17
          ECF No. 22.
23   18
          ECF No. 26.
     19
          ECF No. 27-3.

                                                      3
 1                                                  Discussion

 2        I.   Availability of summary procedures

 3             Under the heading “preliminary matters,” Bombard argues that the Federal Arbitration

 4 Act’s (FAA) summary procedures are not available in an action by a labor organization to

 5 enforce an arbitration agreement. 20 Local 525 responds that the court has jurisdiction under

 6 Section 301 of the Labor Management Relations Act (LMRA). 21 And as the United States

 7 Supreme Court noted in United Paperworkers International Union, AFL–CIO v. Misco, Inc.,

 8 “the federal courts have often looked to the [FAA] for guidance in labor arbitration cases,

 9 especially in the wake of the holding that § 301 of the [LMRA] empowers the federal courts to

10 fashion rules of federal common law to govern suits for violation of contracts between an

11 employer and a labor organization under the federal labor laws.” 22 Courts routinely utilize

12 summary procedures in adjudicating labor organizations’ actions to compel arbitration, 23 and I

13 do the same here.

14    II.      Arbitrability of the CAD dispute

15             “The cardinal precept of arbitration is that it is ‘simply a matter of contract between the

16 parties; it is a way to resolve those disputes—but only those disputes—that the parties have

17

18   20
          ECF No. 26 at 2–3.
19   21
          29 U.S.C. § 185.
     22
       United Paperworkers Intern. Union, AFL–CIO v. Misco, Inc., 484 U.S. 29, 41 n.9 (1987)
20
     (quotations and citations omitted).
     23
21    See, e.g., Int’l All. of Theatrical Stage Employee & Moving Picture Technicians Artists, &
   Allied Crafts of the United States, It’s Trusteed Local 720 Las Vegas, Nevada v. InSync Show
22 Prods., Inc., 801 F.3d 1033, 1041 (9th Cir. 2015) (reviewing district court’s order granting labor
   organization’s petition to compel arbitration); Federal Serv. Employees Int’l Union, Local 1021
23 v. Private Indus. Council of Solano Cty., Inc., No. CIV. 2:13-01670 WBS, 2013 WL 5569990
   (E.D. Cal. Oct. 9, 2013); Writers Guild of Am. W., Inc. v. Double Life Prods., Inc., No. CV 08-
   5278 FMC (RCX), 2008 WL 11338216 (C.D. Cal. Oct. 16, 2008).
                                                         4
 1 agreed to submit to arbitration.’” 24 “‘[W]hether a collective bargaining agreement creates a duty

 2 for the parties to arbitrate the particular grievance’ . . . is a question for judicial determination

 3 unless the parties ‘clearly and unmistakably provide otherwise.’” 25 “In disputes involving a

 4 collective bargaining agreement with arbitration provisions, the arbitrability inquiry begins with

 5 a presumption of arbitrability.” 26 “This means that disputes involving the agreement’s

 6 substantive provisions must be arbitrated ‘unless it may be said with positive assurance that the

 7 arbitration clause is not susceptible of an interpretation that covers the asserted dispute.’” 27

 8             Bombard relies on the United States Supreme Court’s decision in Granite Rock Co. v.

 9 International Brotherhood of Teamsters throughout its brief. 28 In Granite Rock, the Supreme

10 Court “reemphasize[d]” that a ”court may order arbitration of a particular dispute only where the

11 court is satisfied that the parties agreed to arbitrate that dispute,” 29 clarifying that the

12 presumption of arbitrability applies “only where a validly formed and enforceable arbitration

13 agreement is ambiguous about whether it covers the dispute at hand.” 30 The Court held that the

14 issue of when the collective bargaining agreement containing the arbitration clause was formed

15 is for the trial court to decide. 31 The Court further reasoned that the formation dispute did not

16

17
     24
       Local Joint Exec. Bd. v. Mirage Casino-Hotel, Inc., 911 F.3d 588, 595 (9th Cir. 2018) (quoting
18
     First Options of Chicago, Inc. v. Kaplan, 514 U.S. at 938, 943 (1995)).
     25
19     Id. at 595–96 (quoting AT&T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649
     (1986)).
20   26
          Id. (citing AT&T Techs., 475 U.S. at 650).
     27
21        Id. (quoting AT&T Techs., 475 U.S. at 650).
     28
          Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287 (2010).
22   29
          Id. at 297.
23   30
          Id. at 301.
     31
          Id. at 305.

                                                        5
 1 fall under the arbitration provision because it applied only to disputes “arising under” the

 2 collective bargaining agreement. 32

 3             Bombard argues that the presumption of arbitrability should not apply because the parties

 4 previously resorted to the IRC to settle the CAD dispute, showing a lack of intent to arbitrate.

 5 But the arbitration clause at issue here broadly applies to “[a]ny dispute (excluding jurisdictional

 6 disputes) arising during the term of [the MLA] as to the rights and obligations of [Local 525],

 7 employees, or employers.” 33 Unlike in Granite Rock, the arbitration clause is not limited to

 8 disputes arising under the collective bargaining agreement. Rather, the parties agreed to grieve

 9 and arbitrate any dispute arising during the term of the MLA, whether or not it arises under the

10 MLA and whether or not it had previously been the subject of binding resolution before the

11 IRC. 34 And neither party disputes that the arbitration clause is valid and enforceable, so Granite

12 Rock’s narrow holding does not apply. Instead, there is ambiguity about whether the clause

13 covers the dispute at hand. These are precisely the circumstances in which the presumption

14 applies, so I apply it here.

15             Bombard also argues that the CAD dispute is a “jurisdictional dispute” excepted from the

16 arbitration provision. But the MLA separately provides that “settlement of jurisdictional

17 disputes with other [b]uilding [t]rades organizations shall be adjusted in accordance with the

18 Plan for Settlement of Jurisdictional Disputes in the construction industry,” suggesting that the

19 arbitration clause only excepts jurisdictional disputes between competing unions. 35 And in the

20
     32
          Id. at 307.
21   33
          ECF No. 22-1 at 13 (emphasis added).
22   34
      The parties devote much of their briefs to whether or not CAD work is covered by the MLA.
   I need not, and do not, resolve this issue because the arbitration clause broadly applies to any
23 dispute arising during the term of the MLA. See id.
     35
          ECF No. 22-1 at 5.

                                                       6
 1 labor context, ”jurisdictional dispute” refers to such inter-union disputes. 36 Even if

 2 ”jurisdictional dispute” also refers to disputes like the one at issue in this case, Local 525 is

 3 entitled to a presumption of arbitrability. The CAD is arbitrable under that presumption because

 4 the arbitration clause and its sole exception for “jurisdictional disputes” is certainly susceptible

 5 to an interpretation that covers the dispute. 37

 6             Finally, Bombard contends that an order compelling arbitration would “vitiate” the

 7 MLA’s grievance and arbitration procedure, which requires Joint Labor Management Board

 8 proceedings and mediation before arbitration. 38 I need not, and do not, resolve this issue because

 9 it is a “procedural question” that should be decided by the arbitrator. 39 I thus grant Local 525’s

10 motion to compel arbitration.

11 III.        Stay pending arbitration

12             Local 525 requests a stay of this action pending arbitration. 40 Bombard offers no

13 response to the stay request. 41 Federal courts may stay cases pending resolution of separate

14 proceedings under their inherent power to control their own docket. 42 Additionally, “[t]he

15
     36
          See, e.g., Recon Refractory & Const. Inc. v. N.L.R.B., 424 F.3d 980, 988 (9th Cir. 2005).
16
     37
      Additionally, interpreting “jurisdictional dispute” to encompass disputes about whether work
17 is subject to the MLA could swallow the arbitration clause, as Bombard could avoid the
   grievance and arbitration procedure by unilaterally asserting that work within Local 525’s
18 bailiwick is not covered by the MLA.
   38
      ECF No. 26 at 2.
19 39
      See Hosp. & Inst. Workers Union Local 250 v. Marshal Hale Mem’l Hosp., 647 F.2d 38, 41
20 (9th Cir. 1981) (disputes regarding “alleged non-compliance with a similar multiple-step
   [grievance] procedure . . . should be resolved by the arbitrator”) (citing John Wiley & Sons, Inc.
21 v. Livingston, 376 U.S. 543, 555–59 (1964)).
     40
          ECF No. 22 at 15; ECF No. 27 at 12.
22   41
          Bombard responds only that the court should not compel arbitration. ECF No. 26 at 14.
     42
23     Leyva v. Certified Grocers of California, Ltd., 593 F.2d 857, 863–64 (9th Cir. 1979) (“A trial
     court may, with propriety, find it is efficient for its own docket and the fairest course for the


                                                        7
 1 failure of an opposing party to file points and authorities in response to any motion . . .

 2 constitutes a consent to the granting of the motion.” 43 I grant Local 525’s request because

 3 arbitration of the CAD dispute may resolve this action or a significant portion of it and because I

 4 construe Bombard’s failure to oppose the stay request as its consent to granting it.

 5                                              Conclusion

 6             Accordingly, IT IS HEREBY ORDERED that Local 525’s motion to compel arbitration

 7 [ECF No. 22] is GRANTED. The parties are ordered to arbitrate the CAD dispute in

 8 accordance with MLA procedures. This action is STAYED for all purposes pending arbitration.

 9             Dated: April 14, 2020

10                                                               _______________________________
                                                                 U.S. District Judge Jennifer A. Dorsey
11

12

13

14

15

16

17

18

19

20

21
   parties to enter a stay of an action before it, pending resolution of independent proceedings
22 which bear upon the case. This rule applies whether the separate proceedings are judicial,
   administrative, or arbitral in character, and does not require that the issues in such proceedings
23 are necessarily controlling of the action before the court.”).
     43
          L.R. 7-2(d).

                                                     8
